2 U.S. 179
2 Dall. 179
1 L.Ed. 339
Shawv.Wallace
Supreme Court of Pennsylvania
September Term, 1792

1
This cause was set down for trial; but was afterwards continued by the plaintiff. The defendant's attorney, prayed a rule might be granted for security for costs, the plaintiff residing in New York. Moylan, objected, that the motion came too late, after the cause had been marked for trial.


2
But, By the Court: It is never too late to grant the rule, when it will not delay the trial.


3
Rule granted.